 

 

Picture 2 [ecl20170630ex101c8ad09001.jpg]

CLIFFORD CHANCE LLP

 

Exhibit 10.1.C

 

 

 

 

Execution version

 

 

 

 

 

ECOLAB INC.

ECOLAB LUX 1 S.À R.L.

ECOLAB LUX 2 S.À R.L.

ECOLAB NL 10 B.V.
ECOLAB NL 11 B.V.

as Issuers

U.S.$2,000,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

DEED OF COVENANT

 

 

 



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

 

70-40653649

 

--------------------------------------------------------------------------------

 

 

 

 

CONTENTS

Clause

Page

 

1.

Interpretation


2

2.

Direct Rights


3

3.

Evidence


3

4.

Deposit of Deed of Covenant


4

5.

Stamp Duties


4

6.

Benefit of Deed of Covenant


4

7.

Partial Invalidity


5

8.

Notices


5

9.

Law and Jurisdiction


6

 

 



87441-3-18476-v2.0

 

70-40653649

 

--------------------------------------------------------------------------------

 

 

THIS DEED OF COVENANT is made on

BY

(1)



ECOLAB INC.; a corporation organised and existing under the laws of the State of
Delaware, having its registered office at 1209 Orange Street, City of
Wilmington, Delaware, U.S.A., registered in the State of Delaware under number
0164814;

(2)



ECOLAB LUX 1 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.319;

(3)



ECOLAB LUX 2 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.318;

(4)



ECOLAB NL 10 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56036094; and

(5)



ECOLAB NL 11 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56150547,

(each of Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and
Ecolab NL 11 B.V. is referred to herein as an "Issuer" and together, the
"Issuers");

IN FAVOUR OF

(6)



THE ACCOUNTHOLDERS (as defined below).

WHEREAS

(A)



The Issuers and Ecolab Inc., in its capacity as guarantor, have established a
Euro Commercial Paper Programme (the "Programme") for the issuance of notes (the
"Notes"), in connection with which they have entered into an amended and
restated dealer agreement dated the date of this Deed of Covenant (the "Dealer
Agreement") and an amended and restated note agency agreement dated the date of
this Deed of Covenant (the "Agency Agreement").

(B)



The Issuers wish to make certain arrangements for the Accountholders in the
event that any Global Note (as defined in the Dealer Agreement) becomes void in
accordance with its terms.



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  1  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

NOW THIS DEED OF COVENANT witnesses as follows:

1.



INTERPRETATION

1.1



Definitions

All terms and expressions which have defined meanings in the Dealer Agreement or
the Agency Agreement shall have the same meanings in this Deed of Covenant
except where the context requires otherwise or unless otherwise stated.  In
addition, in this Deed of Covenant the following expressions have the following
meanings:

"Accountholder" means any accountholder with a Clearing System which at the
Determination Date has credited to its securities account with such Clearing
System one or more Entries in respect of a Global Note, except for any Clearing
System in its capacity as an accountholder of another Clearing System.

"Clearing System" means each or any of Clearstream Banking, société anonyme
Euroclear Bank S.A./N.V. or such other clearing system as may be agreed from
time to time between the Issuers and the Agent and in which Notes may from time
to time be held, or any successor to such entities.

"Determination Date" means, in relation to any Global Note, the date on which
such Global Note becomes void in accordance with its terms.

"Direct Rights" means the rights referred to in Clause ‎2.1  (Direct Rights -
Creation).

"Entry" means, in relation to a Global Note, any entry which is made in the
securities account of any Accountholder with a Clearing System in respect of
Notes represented by such Global Note.

"Principal Amount" means, in respect of any Entry, the aggregate principal
amount of the Notes to which such Entry relates.

1.2  Clauses

Any reference in this Deed of Covenant to a Clause is, unless otherwise stated,
to a clause hereof.

1.3  Other agreements

All references in this Deed of Covenant to an agreement, instrument or other
document (including the Dealer Agreement and the Agency Agreement) shall be
construed as a reference to that agreement, instrument or other document as the
same may be amended, supplemented, replaced or novated from time to time.

1.4  Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  2  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

1.5  Headings

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Deed of Covenant.

1.6  Benefit of Deed of Covenant

Any Notes issued under the Programme on or after the date of this Deed of
Covenant shall have the benefit of this Deed of Covenant but shall not have the
benefit of any subsequent deed of covenant relating to the Programme (unless
expressly so provided in any such subsequent deed).

2.



DIRECT RIGHTS

2.1



Creation

If any Global Note becomes void in accordance with its terms, each Accountholder
shall have against the relevant Issuer all rights ("Direct Rights") which such
Accountholder would have had in respect of the Notes if, immediately before the
Determination Date in relation to that Global Note, it had been the holder of
Definitive Notes, duly executed, authenticated and issued, in an aggregate
principal amount equal to the Principal Amount of such Accountholder's Entries
relating to such Global Note including (without limitation) the right to receive
all payments due at any time in respect of such Definitive Notes as if such
Definitive Notes had been duly presented and (in the case of final redemption of
a Definitive Note) surrendered on the due date in accordance with the terms and
conditions of such Note.

2.2



No Further Action

No further action shall be required on the part of the relevant Issuer or any
other person:

2.2.1



Direct Rights: for the Accountholders to enjoy the Direct Rights; or

2.2.2



Benefit of terms and conditions: for each Accountholder to have the benefit of
the terms and conditions of the Notes represented by the Global Note as if they
had been incorporated mutatis mutandis into this Deed of Covenant,

provided,  however,  that nothing herein shall entitle any Accountholder to
receive any payment in respect of any Global Note which has already been made.

3.



EVIDENCE

3.1



Records

The records of the Clearing Systems shall be conclusive as to the identity of
the Accountholders and the respective amounts of Notes credited to their
securities accounts and a statement issued by a Clearing System setting out:

3.1.1



Name:  the name of the Accountholder in respect of which it is issued; and

3.1.2



Principal Amount:  the Principal Amount of any Entry credited to the securities
account of such Accountholder with such Clearing System on any date,



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  3  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

shall be conclusive evidence for all purposes of this Deed of Covenant.

3.2



Determination Date

If a Clearing System determines the Determination Date, such determination shall
be binding on all Accountholders with such Clearing System.

4.



DEPOSIT OF DEED OF COVENANT

This Deed of Covenant shall be deposited with and held by the Issue and Paying
Agent for so long as the Programme remains in effect and thereafter until the
date on which all the obligations of the Issuers under or in respect of the
Notes (including, without limitation, its obligations under this Deed of
Covenant) have been discharged in full.  The Issuers hereby acknowledge the
right of every Accountholder to the production of this Deed of Covenant.

5.



STAMP DUTIES

The Issuers shall pay all stamp, registration and other similar taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable upon or in connection with the execution and delivery of this
Deed of Covenant, except for any taxes payable regarding Luxembourg registration
duties (droits d'enregistrement) due to a registration, submission or filing of
this Deed of Covenant where such registration, submission or filing is or was
not required to maintain or preserve the rights of the Accountholders under this
Deed of Covenant and shall indemnify each Accountholder against any claim,
demand, action, liability, damages, cost, loss or expense (including (i) an
amount equal to any United Kingdom value added tax but only to the extent such
Accountholder, or any member of the group to which that Accountholder belongs
for value added tax purposes, reasonably determines that it is not entitled to
recover (whether by credit or repayment) such value added tax and (ii) fees and
disbursements of counsel to such Accountholder) which it may incur or which may
be made against it as a result or arising out of or in relation to any failure
to pay or delay in paying any of the same.

6.



BENEFIT OF DEED OF COVENANT

6.1



Deed Poll

This Deed of Covenant shall take effect as a deed poll for the benefit of the
Accountholders from time to time.

6.2



Benefit

This Deed of Covenant shall enure to the benefit of each Accountholder and its
(and any subsequent) successors and assigns, each of which shall be entitled
severally to enforce this Deed of Covenant against the relevant Issuer.

6.3



Assignment

The Issuers shall not be entitled to assign or transfer all or any of their
rights, benefits and obligations hereunder.  Each Accountholder shall be
entitled to assign all or any of its rights and benefits hereunder.



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  4  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

7.



PARTIAL INVALIDITY

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the laws of any
other jurisdiction shall in any way be affected or impaired thereby.

8.



NOTICES

8.1



Address for notices

All notices and other communications to the Issuers hereunder shall be made in
writing (by letter or fax) and shall be sent to the relevant Issuer at:

For Ecolab Inc.:

1 Ecolab Place

St. Paul

MN 55102

U.S.A.

Fax:+1 651 250 2573

Attention:General Counsel

For Ecolab Lux 1 S.à r.l.:

6, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

Fax:+ 352 26 449 379

Attention:Manager

(cc. Ecolab Inc. as specified above)

For Ecolab Lux 2 S.à r.l.:

6, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

Fax:+ 352 26 449 379

Attention:Manager

(cc. Ecolab Inc. as specified above)



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  5  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

For Ecolab NL 10 B.V.:

Iepenhoeve 7 A

3438MR Nieuwegein

The Netherlands

Fax:+31 (0)30 6082372

Attention:Director

For Ecolab NL 11 B.V.:

Iepenhoeve 7 A

3438MR Nieuwegein

The Netherlands

Fax:+31 (0)30 6082222

Attention:Director

(cc. Ecolab Inc. as specified above)

or to such other address, telex number or fax number or for the attention of
such other person or department as the relevant Issuer has notified to the
Accountholders.

8.2



Effectiveness

Every notice or other communication sent in accordance with Clause ‎8.1
 (Address for notices) shall be effective upon receipt by the relevant Issuer
provided,  however,  that any such notice or other communication which would
otherwise take effect after 4.00 p.m. on any particular day shall not take
effect until 10.00 a.m. on the immediately succeeding business day in the place
of the relevant Issuer.

9.



LAW AND JURISDICTION

9.1



Governing law

This Deed of Covenant and any non-contractual obligations arising out of or in
connection with it are governed by English law.

9.2



English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
"Dispute"), arising from or connected with this Deed of Covenant (including a
dispute regarding the existence, validity or termination of this Deed of
Covenant or any non-contractual obligation arising out of or in connection with
this Deed of Covenant) or the consequences of its nullity.

9.3



Appropriate forum

The Issuers agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  6  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

9.4



Rights of the Accountholders to take proceedings outside England

Clause ‎9.2  (English courts) is for the benefit of the Accountholders only.  As
a result, nothing in this Clause ‎9  (Law and jurisdiction) prevents the
Accountholders from taking proceedings relating to a Dispute ("Proceedings") in
any other courts with jurisdiction.  To the extent allowed by law, the
Accountholders may take concurrent Proceedings in any number of jurisdictions.

9.5



Process agent

The Issuers agree that the documents which start any Proceedings and any other
documents required to be served in relation to those Proceedings may be served
on them by being delivered to Ecolab Limited at P.O Box 11, Winnington Avenue,
Northwich, Cheshire, United Kingdom CW8 4DX or, if different, its registered
office for the time being or at any address of the relevant Issuer in Great
Britain at which process may be served on it in accordance with the Companies
Act 2006.  If such person is not or ceases to be effectively appointed to accept
service of process on behalf of the Issuers, the Issuers shall, on the written
demand of any Accountholder addressed to the relevant Issuer and delivered to
the relevant Issuer appoint a further person in England to accept service of
process on its behalf and, failing such appointment within 15 days, any
Accountholder shall be entitled to appoint such a person by written notice
addressed to the relevant Issuer and delivered to the relevant Issuer.  Nothing
in this paragraph shall affect the right of any Accountholder to serve process
in any other manner permitted by law.  This clause applies to Proceedings in
England and to Proceedings elsewhere.

9.6



Ecolab NL 10 B.V. and Ecolab NL 11 B.V.

If Ecolab NL 10 B.V. or Ecolab NL 11 B.V. are represented by an attorney or
attorneys in connection with the signing and/or execution and/or delivery of
this Deed of Covenant or any agreement or document referred to herein or made
pursuant hereto and the relevant power or powers of attorney is or are expressed
to be governed by the laws of The Netherlands, it is hereby expressly
acknowledged and accepted by the other parties hereto that such laws shall
govern the existence and extent of such attorney's or attorneys' authority and
the effects of the exercise thereof.

 

 



87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  7  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF this Deed of Covenant has been executed by the Issuers on the
date stated at the beginning of this Deed of Covenant.

 

 

 

EXECUTED as a DEED

)

 

by ECOLAB INC.

)

 

acting under the authority of

)

/s/ Kristen Bettmann

that company

)

 

acting by

)

 

 

 

 

EXECUTED as a DEED

)

 

by ECOLAB LUX 1 S.À R.L.

)

 

acting under the authority of

)

/s/ Kristen Bettmann

that company

)

 

acting by

)

 

 

 

 

EXECUTED as a DEED

)

 

by ECOLAB LUX 2 S.À R.L.

)

 

acting under the authority of

)

/s/ Kristen Bettmann

that company

)

 

acting by

)

 

 

 

 

EXECUTED as a DEED

)

 

by ECOLAB NL 10 B.V.

)

 

acting under the authority of

)

/s/ Kristen Bettmann

that company

)

 

acting by

)

 

 

 

 

EXECUTED as a DEED

)

 

by ECOLAB NL 11 B.V.

)

 

acting under the authority of

)

/s/ Kristen Bettmann

that company

)

 

acting by

)

 

 

87441-3-18476-v2.0

 

 

87441-3-18476-v2.0

-  1  -

70-40653649

 

--------------------------------------------------------------------------------